REASONS FOR ALLOWANCE
Claims 1-6 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a hydraulically actuated transmission installed in a vehicle, the hydraulically actuated transmission comprising: a lubricant oil supplying circuit configured to supply a lubricant oil to a to-be- lubricated portion in the hydraulically actuated transmission; and a reducing valve provided at the lubricant oil supplying circuit and configured to reduce a pressure of the lubricant oil having a predetermined pressure and output the lubricant oil with a reduced pressure, wherein the lubricant oil supplying circuit includes a first path for supplying the lubricant oil from the reducing valve to the to-be-lubricated portion via an oil warmer and an oil cooler, and a second path for supplying the lubricant oil from the reducing valve to the to- be-lubricated portion via the oil cooler while bypassing the oil warmer, the hydraulically actuated transmission further comprises a switching device configured to selectively switch between the first path and the second path as the path for supplying the lubricant oil from the reducing valve to the to-be-lubricated portion, and the reducing valve is configured such that an output pressure of the lubricant oil output from the reducing valve is higher when the second path is selected by the switching device, than when the first path is selected by the switching device. Greenan et al. (U.S. Patent No. 6,044,645) and Wakayama (U.S. P.G. Publication No. 2002/0128107 A1), the closest prior art, do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the lubricant oil supplying circuit includes a first path for supplying the lubricant oil from the reducing valve to the to-be-lubricated portion via an oil warmer and an oil cooler, and a second path for supplying the lubricant oil from the reducing valve to the to- be-lubricated portion via the oil cooler while bypassing the oil warmer, and the reducing valve being configured such that an output pressure of the lubricant oil output from the reducing valve is higher when the second path is selected by the switching device, than when the first path is selected by the switching device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656